United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURTS

FOR THE EASTERN DISTRICT OF CALIFORNIA

AND THE NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

RALPH COLEMAN, et al.,
Plaintiffs,

Vv.

GAVIN NEWSOM, et al.,
Defendants.

 

MARCIANO PLATA, et al.,
Plaintiff,

Vv.

GAVIN NEWSOM, et al.,
Defendants.

 

 

Case No. 2:90-cv-0520 KJM DB P
THREE-JUDGE COURT

Case No. 01-cv-01351-JST
THREE-JUDGE COURT

ORDER APPROVING STIPULATION TO
EXTEND PAGE LIMITS

The parties have filed a stipulation and proposed order to enlarge page limits in connection

with anticipated briefing on “the COVID-19 pandemic and this Court’s orders regarding the in-

custody population of the California Department of Corrections and Rehabilitation.” ECF No.

3216/6519 at 2.' Good cause appearing, the stipulation is GRANTED. The moving and

if]
H/f
f/f
H/f

 

' All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.

 
United States District Court
Northern District of California

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

opposition briefs shall not exceed 40 pages each. The reply brief shall not exceed 20 pages.

IT IS SO ORDERED.

Dated: March 25, 2020

Dated: March 25, 2020

Dated: March 25, 2020

C

IM McLANE WARDLAW
UNITED STATES CIRCUIT JUDGE
NINTH CIRCUIT COURT OF APPEALS

bv /
KIMBERLY J. MUELLER
CHIEF UNITED STATES DISTRICT JUDGE

EAS N DISTRICT OF CALIFORNIA

 

NORFHERN DISTRICT OF CALIFORNIA

 
